DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunk (US# 2016/0137175) in view of Wood (US# 2019/0210584) and Leiber et al (US# 3637264) or Beever (US# 2017/0225664).
	Bunk discloses a communication method between a brake booster 20 of a vehicle and an ESP control unit 18 of the vehicle [0059].  Bunk lacks any detail as to how the communication is carried out.  Wood discloses a similar brake device and further teaches a communication method comprising the following steps: coupling a first signal into a brake fluid (step 502, figure 5); transporting the signal between a first pressure regulating device and a second pressure regulating device via a brake line filled with the brake fluid; and extracting the signal from the brake fluid (step 503/504), wherein the first signal is a pressure modulation [0028].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the communication method taught by Wood et al for the communication between the booster and ESP of Bunk as an obvious means of data exchange which dispenses with communication lines or as a redundant form of data exchange in a system with communication lines, thereby increasing resistance to faults.  Bunk and Wood do not disclose any specific frequency range of modulation.  Leiber et al disclose a brake system and further indicate that the frequency range of valves in the 50 to 90 Hz range.  Col.  3, lines 20-23.  Beever discloses a brake system and teaches a pressure modulation in the range of 1 to 100 Hz [0012] to communicate a haptic feedback to the driver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pressure modulation in the claimed range of 5-100Hz for Bunk and Wood as the claimed values are similar to the capability of the valves of the prior art such as shown by Leiber and/or are known to be used for communication as shown by Beever.   Since Bunk and Wood do not specify frequencies for the signals, one of ordinary skill in the art must necessarily select a suitable frequency range.  Frequencies outside the capability of the valves would not function as intended.
	Regarding claim 15, Wood teaches a pulse-like activation of the first pressure generating device.  Figures 4a-d.
	Regarding claim 16, Wood teaches that the signal is extracted from the brake fluid by a pressure sensor of the second pressure regulating device.  [0068] discloses that the pressures are detected, which necessarily requires a pressure sensor of some sort.
	Regarding claim 17, Wood teaches that a predefined sequence of pulses is coupled into the brake fluid as the signal.  Figures 4a-d.
	Regarding claim 18, Wood further teaches that the signal transmitted by the brake fluid is a secondary/back-up communication channel [0039] but does not appear to specifically disclose the detection of a failure of the parallel communication path.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a failure of the parallel communication path so that the fluid based communication is not needlessly performed, thereby reducing the work load of the controllers. 
	Regarding claim 21, Bunk, as modified, discloses that the signal is coupled into the brake fluid, using a transmitting unit of the brake booster.   Wood teaches two way communication between two pressure regulating units [0028].
	Regarding claims 22-23, Bunk, as modified, disclose at the ESP control unit, the signal is extracted from the brake fluid, using a receiving device of the ESP control unit as well as the reverse.  Wood teaches two way communication between two pressure regulating devices [0028].
	Regarding claim 24, Bunk discloses a brake system, comprising: a brake booster 20 of a vehicle; and an ESP control unit 18 of the vehicle.  Bunk discloses communication between a brake booster 20 of a vehicle and an ESP control unit 18 of the vehicle [0059], however, Bunk lacks any detail as to how the communication is carried out.  Wood discloses a similar brake device and further teach teaches a communication method comprising the following steps: coupling a first signal into a brake fluid (step 502, figure 5); transporting the signal between a first pressure regulating device and a second pressure regulating device via a brake line filled with the brake fluid; and extracting the signal from the brake fluid (step 503/504), wherein the first signal is a pressure modulation [0028].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the communication method taught by Wood et al for the communication between the booster and ESP of Bunk as an obvious means of data exchange which dispenses with communication lines or as a redundant form of data exchange in a system with communication lines, thereby increasing resistance to faults.  Bunk and Wood do not disclose any specific frequency range of modulation.  Leiber et al disclose a brake system and further indicate that the frequency range of valves in the 50 to 90 Hz range.  Col.  3, lines 20-23.  Beever discloses a brake system and teaches a pressure modulation in the range of 1 to 100 Hz [0012] to communicate a haptic feedback to the driver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pressure modulation in the claimed range of 5-100Hz for Bunk and Wood as the claimed values are similar to the capability of the valves of the prior art such as shown by Leiber and/or are known to be used for communication as shown by Beever.   Since Bunk and Wood do not specify frequencies for the signals, one of ordinary skill in the art must necessarily select a suitable frequency range.  Frequencies outside the capability of the valves would not function as intended.
	Regarding claim 25, Bunk discloses the communication between a brake booster 20 and an ESP control unit of a vehicle, but lack the disclosure of a non-transitory machine-readable storage medium on which is stored a computer program for communicating between a brake booster of a vehicle and an ESP control unit of the vehicle, the computer program, when executed by a computer, causing the computer to perform: coupling a signal into a brake fluid; transporting the signal between the brake booster and the ESP control unit via a brake line filled with the brake fluid; and extracting the signal from the brake fluid.   Wood discloses a similar brake device and further teach a non-transitory machine-readable storage medium on which is stored a computer program [0073] for communicating between a first pressure regulation unit of a vehicle and a second pressure regulation unit of the vehicle, the computer program, when executed by a computer, causing the computer to perform a communication method comprising the following steps: coupling a first signal into a brake fluid (step 502, figure 5); transporting the signal between a first pressure regulating device and a second pressure regulating device via a brake line filled with the brake fluid; and extracting the signal from the brake fluid (step 503/504), wherein the first signal is a pressure modulation [0028].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the communication method taught by Wood et al for the communication between the booster and ESP of Bunk as an obvious means of data exchange which dispenses with communication lines or as a redundant form of data exchange in a system with communication lines, thereby increasing resistance to faults.  Bunk and Wood do not disclose any specific frequency range of modulation.  Leiber et al disclose a brake system and further indicate that the frequency range of valves in the 50 to 90 Hz range.  Col.  3, lines 20-23.  Beever discloses a brake system and teaches a pressure modulation in the range of 1 to 100 Hz [0012] to communicate a haptic feedback to the driver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pressure modulation in the claimed range of 5-100Hz for Bunk and Wood as the claimed values are similar to the capability of the valves of the prior art such as shown by Leiber and/or are known to be used for communication as shown by Beever.   Since Bunk and Wood do not specify frequencies for the signals, one of ordinary skill in the art must necessarily select a suitable frequency range.  Frequencies outside the capability of the valves would not function as intended.
	Regarding claim 27, Beever teaches the specific frequency pf 10 Hz.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunk (US# 2016/0137175), Wood (US# 2019/0210584), Leiber et al (US# 3637264) or Beever (US# 2017/0225664), as applied to claim 18 above, and further in view of Fuchs et al (US# 2011/0130900).
	Bunk, as applied to claim 18 above, disclose all the limitations of the instant claim with exception to the disclosure of, after the failure is detected, a waiting time is allowed to elapse, before the signal is coupled into the brake fluid.  Fuchs et al disclose a redundant communication system of a motor vehicle where the secondary communication path is used only after a predetermined time period such that the primary path can be maintained in the case of short interruptions [0007].  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the predetermined time period before switching communication paths of modified Bunk, as taught by Fuchs et al, to prevent unnecessary switching in the case of a short interruption.



Claims 14-18 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunk (US# 2016/0137175) in view of Wood (US# 2019/0210584) and Kraeling et al (US# 2011/0282525).
	Bunk discloses a communication method between a brake booster 20 of a vehicle and an ESP control unit 18 of the vehicle [0059].  Bunk lacks any detail as to how the communication is carried out.  Wood discloses a similar brake device and further teaches a communication method comprising the following steps: coupling a first signal into a brake fluid (step 502, figure 5); transporting the signal between a first pressure regulating device and a second pressure regulating device via a brake line filled with the brake fluid; and extracting the signal from the brake fluid (step 503/504), wherein the first signal is a pressure modulation [0028], and coupling into the brake fluid another pressure modulation as a second signal, and transporting the second signal between the first pressure regulating device and second regulating device via the brake line in an opposite direction [0028].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the communication method taught by Wood et al for the communication between the booster and ESP of Bunk as an obvious means of data exchange which dispenses with communication lines or as a redundant form of data exchange in a system with communication lines, thereby increasing resistance to faults.  Bunk and Wood do not disclose transporting the second signal simultaneously with the first signal, the pressure modulations of the first and second signals being in different frequency ranges.  Kraeling et al discloses a vehicle communication system and further teaches simultaneous communication using different frequencies to prevent interference [0107] and transfer data in an expedient manner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transfer the first and second signals of modified Bunk simultaneously with different frequencies, as taught by Kraeling et al, to transfer data efficiently and effectively, thereby improving the performance of the system. 
	Regarding claim 15, Wood teaches a pulse-like activation of the first pressure generating device.  Figures 4a-d.
	Regarding claim 16, Wood teaches that the signal is extracted from the brake fluid by a pressure sensor of the second pressure regulating device.  [0068] discloses that the pressures are detected, which necessarily requires a pressure sensor of some sort.
	Regarding claim 17, Wood teaches that a predefined sequence of pulses is coupled into the brake fluid as the signal.  Figures 4a-d.
	Regarding claim 18, Wood further teaches that the signal transmitted by the brake fluid is a secondary/back-up communication channel [0039] but does not appear to specifically disclose the detection of a failure of the parallel communication path.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a failure of the parallel communication path so that the fluid based communication is not needlessly performed, thereby reducing the work load of the controllers. 
	Regarding claim 21, Bunk, as modified, discloses that the signal is coupled into the brake fluid, using a transmitting unit of the brake booster.   Wood teaches two way communication between two pressure regulating units [0028].
	Regarding claims 22-23, Bunk, as modified, disclose at the ESP control unit, the signal is extracted from the brake fluid, using a receiving device of the ESP control unit as well as the reverse.  Wood teaches two way communication between two pressure regulating devices [0028].
	Regarding claim 24, Bunk discloses a brake system, comprising: a brake booster 20 of a vehicle; and an ESP control unit 18 of the vehicle.  Bunk discloses communication between a brake booster 20 of a vehicle and an ESP control unit 18 of the vehicle [0059], however, Bunk lacks any detail as to how the communication is carried out.  Wood discloses a similar brake device and further teach teaches a communication method comprising the following steps: coupling a first signal into a brake fluid (step 502, figure 5); transporting the signal between a first pressure regulating device and a second pressure regulating device via a brake line filled with the brake fluid; and extracting the signal from the brake fluid (step 503/504), wherein the first signal is a pressure modulation [0028], and coupling into the brake fluid another pressure modulation as a second signal, and transporting the second signal between the first pressure regulating device and second regulating device via the brake line in an opposite direction [0028].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the communication method taught by Wood et al for the communication between the booster and ESP of Bunk as an obvious means of data exchange which dispenses with communication lines or as a redundant form of data exchange in a system with communication lines, thereby increasing resistance to faults.   Bunk and Wood do not disclose transporting the second signal simultaneously with the first signal, the pressure modulations of the first and second signals being in different frequency ranges.  Kraeling et al discloses a vehicle communication system and further teaches simultaneous communication using different frequencies to prevent interference [0107] and transfer data in an expedient manner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transfer the first and second signals of modified Bunk simultaneously with different frequencies, as taught by Kraeling et al, to transfer data efficiently and effectively, thereby improving the performance of the system. 
	Regarding claim 25, Bunk discloses the communication between a brake booster 20 and an ESP control unit of a vehicle, but lack the disclosure of a non-transitory machine-readable storage medium on which is stored a computer program for communicating between a brake booster of a vehicle and an ESP control unit of the vehicle, the computer program, when executed by a computer, causing the computer to perform: coupling a signal into a brake fluid; transporting the signal between the brake booster and the ESP control unit via a brake line filled with the brake fluid; and extracting the signal from the brake fluid.   Wood discloses a similar brake device and further teach a non-transitory machine-readable storage medium on which is stored a computer program [0073] for communicating between a first pressure regulation unit of a vehicle and a second pressure regulation unit of the vehicle, the computer program, when executed by a computer, causing the computer to perform a communication method comprising the following steps: coupling a first signal into a brake fluid (step 502, figure 5); transporting the signal between a first pressure regulating device and a second pressure regulating device via a brake line filled with the brake fluid; and extracting the signal from the brake fluid (step 503/504), wherein the first signal is a pressure modulation [0028], and coupling into the brake fluid another pressure modulation as a second signal, and transporting the second signal between the first pressure regulating device and second regulating device via the brake line in an opposite direction [0028].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the communication method taught by Wood et al for the communication between the booster and ESP of Bunk as an obvious means of data exchange which dispenses with communication lines or as a redundant form of data exchange in a system with communication lines, thereby increasing resistance to faults.  Bunk and Wood do not disclose transporting the second signal simultaneously with the first signal, the pressure modulations of the first and second signals being in different frequency ranges.  Kraeling et al discloses a vehicle communication system and further teaches simultaneous communication using different frequencies to prevent interference [0107] and transfer data in an expedient manner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transfer the first and second signals of modified Bunk simultaneously with different frequencies, as taught by Kraeling et al, to transfer data efficiently and effectively, thereby improving the performance of the system. 
	Regarding claim 27, Beever teaches the specific frequency pf 10 Hz.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunk (US# 2016/0137175), Wood (US# 2019/0210584), Kraeling et al (US# 2011/0282525), as applied to claim 18 above, and further in view of Fuchs et al (US# 2011/0130900).
	Bunk, as applied to claim 18 above, disclose all the limitations of the instant claim with exception to the disclosure of, after the failure is detected, a waiting time is allowed to elapse, before the signal is coupled into the brake fluid.  Fuchs et al disclose a redundant communication system of a motor vehicle where the secondary communication path is used only after a predetermined time period such that the primary path can be maintained in the case of short interruptions [0007].  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the predetermined time period before switching communication paths of modified Bunk, as taught by Fuchs et al, to prevent unnecessary switching in the case of a short interruption.


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK